 

 Exhibit 10.5

 
AMENDMENT NO. 1 TO
COMMON STOCK PURCHASE WARRANT
 
 
This Amendment No. 1 (the “Amendment”) to that certain Common Stock Purchase
Warrant (the “Warrant”) issued to the undersigned (the “Registered Holder”)
pursuant to that certain Amended and Restated Securities Purchase Agreement (as
amended, the “Agreement’) first dated as of March 10, 2016, by and among root9B
Holdings, Inc. (formerly known as root9B Technologies, Inc.), a Delaware
corporation (the “Company”) and the Purchasers (as defined therein), is entered
into effective as of June 1, 2017 (the “Effective Date”). Capitalized terms used
in this Amendment that are not otherwise defined herein shall have the
respective meanings assigned to them in the Warrant.
 
RECITALS
 
Whereas, the Company has agreed to amend the Warrant in order to extend the
period in which the Warrant may be exercised by one year;
 
Whereas, pursuant to Section 15 of the Warrant, the Warrant may be amended only
with the written consent of the Company and the Registered Holder; and
 
Whereas, the Registered Holder and the Company desire to amend the Warrant as
set forth herein.
 
AGREEMENT
 
Now, Therefore, in consideration of the foregoing and of the mutual promises and
conditions hereinafter set forth, the parties hereto agree as follows:
 
A.
Amendment of Expiration Date. Section 5 of the Warrant is hereby amended,
restated and replaced in its entirety with the following
 
5. Termination. This Warrant (and the right to purchase securities upon exercise
hereof) shall terminate six (6) years from the date of issuance of this Warrant
(the “Expiration Date”).
 
B.
Representations of the Company. The Company represents and warrants as follows:
 
a.
Organization. The Company is a corporation duly organized and validly existing
under the laws of the jurisdiction of its incorporation and has all requisite
corporate power and legal authority to own and use its properties and assets and
carry on its business as now conducted and to own its properties. The Company is
not in violation of any of the provisions of its Certificate of Incorporation or
Bylaws.
 
b.
Authorization; Enforcement. The Company has all corporate right, power and
authority to enter into this Amendment and to consummate the transactions
contemplated hereby and thereby. All corporate action on the part of the
Company, its directors and stockholders necessary for the authorization,
execution, delivery and performance of this Amendment by the Company, the
authorization, sale, issuance and delivery of the Securities contemplated herein
and the performance of the Company’s obligations hereunder and thereunder has
been taken, other than obtaining the requisite filings necessary to authorize
and effect the issuance of Warrant Shares upon exercise of the Warrants. This
Amendment has been duly executed and delivered by the Company and constitutes
the legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except: (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
 
1

 
 
C.
Representations of Registered Holder. Registered Holder hereby represents and
warrants as follows:
 
a.
Organization; Authority. Registered Holder is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by this Amendment
and otherwise to carry out its obligations hereunder. The execution and delivery
of this Amendment and performance by Registered Holder of the transactions
contemplated by this Amendment have been duly authorized by all necessary
corporate, partnership, limited liability company or similar action, as
applicable, on the part of Registered Holder. This Amendment has been duly
executed by Registered Holder, and when delivered by Registered Holder in
accordance with the terms hereof, shall constitute the valid and legally binding
obligation of Registered Holder, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
D.
Full Force and Effect. All of the provisions of the Warrant are ratified and
confirmed except as modified by this Amendment.
 
E.
Counterpart. This Amendment may be executed in counterparts, each of which shall
be deemed an original but all of which together shall be deemed one original.
PDF or facsimile copies of manually executed signature pages to this Amendment
are fully binding and enforceable without the need for delivery of the original
manually executed signature page.
 
 
2

 
 
F.
Governing Law. This Amendment shall be governed by the laws of the state of
Delaware, without giving effect to conflict of law principles.
 
G.
Independent Counsel. The Registered Holder represents that it has had the
opportunity to consult with its own counsel concerning entry into this
Amendment, including, but not limited to, any potential reporting requirements
and trading restrictions under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), arising from or in connection with the transactions
contemplated by this Amendment and the Agreement (including Sections 10, 13 and
16 of the Exchange Act).
 
H.
Cooperation. Each party hereto agrees to execute and deliver such additional
documents and instruments and to perform such additional acts as any party may
reasonably request or as may be reasonably necessary or appropriate to
effectuate, consummate and perform any other terms, provisions, or conditions of
this Amendment.
 
[Remainder of page intentionally left blank. Signature page follows.]
 
 


3

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the Effective Date.
 
 
 
ROOT9B HOLDINGS, INC.
 
 
 
 
 
 
By:  
 
 
 
Name: 
 
 
Title: 
 



 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
[SIGNATURE PAGE FOR REGISTERED HOLDER FOLLOWS]
 
 


4

 
Agreed to and accepted:
 
 
REGISTERED HOLDERS:
 
 
 
 
[INVESTOR]
 
 
 
 
 
 
By:  
 
 
 
Name:



 
 
Its:
 
 



 
 
 
 


5
